DETAILED ACTION
Status of Claims
	Claims 1, 8-16 and 18-24 are pending.
	Claims 2-7 and 17 are cancelled. 
	Claims 1 and 8-13 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.
 
Status of Objections and Rejections
	All previous grounds of rejection have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0131562) in view of Taylor et al. (US 2001/0054557) or Taylor et al. (US 2002/0033341). 
Regarding claim 14, Wang discloses a method comprising a processing station (200) having a nozzle assembly (248 = plating solution ejection port), a pad (208 = plating solution holding unit), a substrate (206 = object to be plated), an underlying electrode (220 = rotary electrode) and a rotating carrier head (204) [0023]. Wang teaches that to control the consumption of processing fluid during processing, a flow rate of fluid exiting a nozzle (240) and the position of the nozzle (240) relative to a leading edge of a retaining ring (210) is selected such that fluid is delivered to the pad in a wet zone (250) [0036].  Wang discloses the nozzle assembly includes nozzles that are adjustable to control the delivery of fluid exiting therefrom in two planes relative to an arm (abstract). Wang teaches the nozzle assembly (248) includes a nozzle 240 that may be selectively adjusted relative to the arm, such that the fluid exiting the nozzle 240 may be selectively directed to a specific area of the pad (208) [0033].  Wang teaches the device and method for reducing the consumption of processing fluid and thereby reducing cost of consumables [0052].  Wang discloses the method and device as optionally a depositing device by reversing the polarity (= plating) [0021] (Figure 2). Wang discloses applying a voltage between opposing poles of a power source [0029].  Wang discloses contact between the pad and substrate [0036], [0052]. Wang further teaches the method including pulsing the power source [0029].  Although Wang does not explicitly state switching a polarity during a plating treatment, given the teachings of Wang which include reversing the polarity and pulsing the power source, it would have been obvious to one of ordinary skill in the art to produce a method comprising while applying a voltage…switching a polarity because Wang discloses that either planarizing or deposition may take place.  To further teach the concept of reversing a polarity during a plating method, Taylor (‘557) is herein cited for disclosing in the same field of electrodeposition, using a reverse current pulse to control evolution of hydrogen and its direct and indirect effects on the properties of the electrocoatings (abstract, [0034], [0047]).  Alternatively, Taylor (‘341) is herein cited for disclosing in the same field of electrodeposition, using a reverse pulse electrodeposition method to produce a smooth deposit (abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Wang with the reverse pulsing of Taylor (‘557) to reduce hydrogen evolution and produce a hard deposit [0058] or alternatively in view of Taylor (‘341) for producing a smooth electrodeposit (abstract). 
Regarding claim 15, Wang discloses wherein the electrode (220) which rotates has a size larger than a plating area of the object to be plate (206) (Figure 2). 
Regarding claim 16, given the rotation of either the substrate and/or rotating electrode, Wang teaches wherein the object to be plated has a circular track with respect to the rotary electrode (Figure 2). 
Regarding claim 18, Wang discloses wherein the nozzle assembly is arranged above a center portion of the rotating electrode (Figure 2).  It is noted that center portion does not indicate a center point of the rotating electrode (i.e. its exact location at the center of the rotating electrode). 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0131562) in view of Taylor et al. (US 2001/0054557).
Regarding claim 19, Wang and Taylor disclose the claimed invention as applied above. Taylor discloses a method wherein the forward pulses have a duty cycle of about 50 to about 90% and reverse pulses having a duty cycle from about 5 to about 30 % (abstract). The range of Taylor overlaps the claimed range therefore a prima facie case of obviousness exists. 
Claims 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 4,713,149), in view of Wang et al. (US 2007/0131562) and in view of Taylor et al. (US 2002/0033341).
Regarding claim 14, Hoshino discloses a method for electroplating objects (title = a plating method), comprising:
Placing an object (12) to be plated on a rotating metal disc (8 = rotary electrode) with rotatable carbon fiber anode disc (10 = plating solution holding unit) which holds a plating solution (13) and a voltage is applied between the rotating disc and object (Figure 3, Col. 3 lines 3-23 = placing an object to be plated on a rotary electrode through intermediation of the plating solution holding unit holding the plating solution and bringing a portion to be plated of the object to be plated into contact with the plating solution holding unit, and rotating the rotary electrode and applying a voltage between the portion to be plated and the rotary electrode).  
Hoshino teaches controlling the plating solution with a pump and delivering the plating solution from a reservoir and fed through a filter (17) and then fed to the interface of anode (10) and object (12) (Col. 3 lines 16-20). Hoshino fails to disclose adjusting a location of a plating solution ejection port. 
In the same or similar field of electrochemically treating a substrate Wang discloses a method comprising a processing station (200) having a nozzle assembly (248 = plating solution ejection port), a pad (208 = plating solution holding unit), a substrate (206), an underlying electrode (220) and a rotating carrier head (204) [0023]. Wang teaches that to control the consumption of processing fluid during processing, a flow rate of fluid exiting a nozzle (240) and the position of the nozzle (240) relative to a leading edge of a retaining ring (210) is selected such that fluid is delivered to the pad in a wet zone (250) [0036].  Wang discloses the nozzle assembly includes a nozzles that is adjustable to control the delivery of fluid exiting therefrom in two planes relative to an arm (abstract). Wang teaches the nozzle assembly (248) includes a nozzle 240 that may be selectively adjusted relative to the arm, such that the fluid exiting the nozzle 240 may be selectively directed to a specific area of the pad (208) [0033] (Figure 2).  Wang teaches the device and method for reducing the consumption of processing fluid and thereby reducing cost of consumables [0052].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising adjusting a location of a plating solution ejection port and adjusting a flow rate of a plating solution because Wang teaches that a processing solution such as a plating solution [0021] may be selectively applied to a pad to reduce the consumption of a processing or plating solution.   
In regards to the claimed “wherein while applying a voltage…switching a polarity…”, Wang discloses the method and device as optionally a depositing device by reversing the polarity (= plating) [0021] (Figure 2). Wang discloses applying a voltage between opposing poles of a power source [0029].  Wang discloses contact between the pad and substrate [0036], [0052]. Wang further teaches the method including pulsing the power source [0029].  Although Wang does not explicitly state switching a polarity during a plating treatment, given the teachings of Wang which include reversing the polarity and pulsing the power source, it would have been obvious to one of ordinary skill in the art to produce a method comprising while applying a voltage…switching a polarity because Wang discloses that either planarizing or deposition may take place.  To further teach the concept of reversing a polarity during a plating method, Taylor (‘341) is herein cited for disclosing in the same field of electrodeposition, using a modulated reverse electric current to produce a smooth electrodeposit (abstract, [0010]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Hoshino and Wang with the reverse pulsing of Taylor to produce a smooth electrodeposit and to avoid excessive deposition [0013].   
Regarding claim 15, the rotating metal disc (8) of Hoshino has a size larger than a plating area of the object to be plated (12) (Figure 3). 
Regarding claim 16, rotating the disc (8) of Hoshino provides a circular track of the object to be plated (12) with respect to the rotating disc (8).  
Regarding claim 18, Wang discloses wherein the nozzle assembly is arranged above a center portion of the rotating electrode (Figure 2).  It is noted that center portion does not indicate a center point of the rotating electrode (i.e. its exact location at the center of the rotating electrode). 
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 4,713,149), in view of Wang et al. (US 2007/0131562) and in view of Satake et al. (JP 2004-149926) or alternatively in view of (‘162) (KR 2007-0021162).
Regarding claim 20, Hoshino discloses a method for electroplating objects (title = a plating method), comprising:
Placing an object (12) to be plated on a rotating metal disc (8 = rotary electrode) with rotatable carbon fiber anode disc (10 = plating solution holding unit) which holds a plating solution (13) and a voltage is applied between the rotating disc and object (Figure 3, Col. 3 lines 3-23 = placing an object to be plated on a rotary electrode through intermediation of the plating solution holding unit holding the plating solution and bringing a portion to be plated of the object to be plated into contact with the plating solution holding unit, and rotating the rotary electrode and applying a voltage between the portion to be plated and the rotary electrode).  
Hoshino teaches controlling the plating solution with a pump and delivering the plating solution from a reservoir and fed through a filter (17) and then fed to the interface of anode (10) and object (12) (Col. 3 lines 16-20). Hoshino fails to disclose adjusting a location of a plating solution ejection port. 
In the same or similar field of electrochemically treating a substrate Wang discloses a method comprising a processing station (200) having a nozzle assembly (248 = plating solution ejection port), a pad (208 = plating solution holding unit), a substrate (206), an underlying electrode (220) and a rotating carrier head (204) [0023]. Wang teaches that to control the consumption of processing fluid during processing, a flow rate of fluid exiting a nozzle (240) and the position of the nozzle (240) relative to a leading edge of a retaining ring (210) is selected such that fluid is delivered to the pad in a wet zone (250) [0036].  Wang discloses the nozzle assembly includes a nozzles that is adjustable to control the delivery of fluid exiting therefrom in two planes relative to an arm (abstract). Wang teaches the nozzle assembly (248) includes a nozzle 240 that may be selectively adjusted relative to the arm, such that the fluid exiting the nozzle 240 may be selectively directed to a specific area of the pad (208) [0033] (Figure 2).  Wang teaches the device and method for reducing the consumption of processing fluid and thereby reducing cost of consumables [0052].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising adjusting a location of a plating solution ejection port and adjusting a flow rate of a plating solution because Wang teaches that a processing solution such as a plating solution [0021] may be selectively applied to a pad to reduce the consumption of a processing or plating solution.   
Hoshino discloses the position of the nozzle (13) as depicted in Figure 1.  Wang discloses orienting the nozzle in multiple directions [0039].  The combination does not disclose the ejection port arranged on the axis line as claimed. 
In the same or similar field of endeavor, Satake discloses a substrate apparatus wherein a pad (21) is provided on a surface plate (20) that rotates, and a slurry (10) is provided above the pad (21), a slurry pipe (23) and a substrate holding head (25) that holds the substrate (24) to be treated [0028].  The pipe being located at a position of the center rotation axis of a shaft of the rotating plate (Figure 2).  
Hoshino and Wang do not disclose wherein the plating solution ejection port is arranged on the axis line of a shaft, however, the rearrangement of the nozzle would have been an obvious engineering design choice since Wang discloses that the nozzle position is adjustable and because Satake discloses the arrangement of a pipe in a central location for treating substrates.  Alternatively, ‘162 discloses an apparatus comprising a supply (402) that is located at the center of a rotating axis of a wafer carrier (400) with a pad conditioner (404).  ‘162 teaches the central location of the supply to simultaneously treat multiple wafers at different locations (page 58). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising an ejection port arranged on an axis of a shaft because ‘162 teaches that the arrangement of the supply at a central location provides the ability to simultaneously treat multiple substrates.  Wang discloses the rearrangement of the nozzle including multiple angles.  It would have been obvious to modify the position of the nozzle of Hoshino in view of Wang to a center position in order to simultaneously treat multiple substrates. 
Regarding claim 21, the rotating metal disc (8) of Hoshino has a size larger than a plating area of the object to be plated (12) (Figure 3). Wang discloses wherein the electrode (220) which rotates has a size larger than a plating area of the object to be plate (206) (Figure 2). 
Regarding claim 22, rotating the disc (8) of Hoshino provides a circular track of the object to be plated (12) with respect to the rotating disc (8).  Given the rotation of either the substrate and/or rotating electrode, Wang teaches wherein the object to be plated has a circular track with respect to the rotary electrode (Figure 2). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 4,713,149), in view of Wang et al. (US 2007/0131562), in view of Satake et al. (JP 2004-149926) or alternatively in view of (‘162) (KR 2007-0021162) and in further view of Taylor et al. (2001/0054557) or Taylor et al. (US 2002/0033341).
Regarding claim 23, Hoshino, Wang and either Satake or ‘162 disclose the claimed invention as applied above. The combination does not disclose switching a polarity between the portion to be plated and the rotary electrode at least one time during plating treatment. 
Taylor (‘557) is herein cited for disclosing in the same field of electrodeposition, using a reverse current pulse to control evolution of hydrogen and its direct and indirect effects on the properties of the electrocoatings (abstract, [0034], [0047]).  Alternatively, Taylor (‘341) is herein cited for disclosing in the same field of electrodeposition, using a reverse pulse electrodeposition method to produce a smooth deposit (abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Hoshino in view of Wang and either Satake or ‘162 with the reverse pulsing of Taylor (‘557) to reduce hydrogen evolution and produce a hard deposit [0058] or alternatively in view of Taylor (‘341) for producing a smooth electrodeposit (abstract). 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 4,713,149), in view of Wang et al. (US 2007/0131562), in view of Satake et al. (JP 2004-149926) or alternatively in view of (‘162) (KR 2007-0021162) and in further view of Taylor et al. (2001/0054557).
Regarding claim 24, Taylor discloses a method wherein the forward pulses have a duty cycle of about 50 to about 90% and reverse pulses having a duty cycle from about 5 to about 30 % (abstract). The range of Taylor overlaps the claimed range therefore a prima facie case of obviousness exists. 

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered.  The remarks on pages 8-11 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time.  New grounds of rejection are presented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795